Citation Nr: 1530805	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-17 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's current hearing loss is related to in-service noise exposure.
 
2.  The Veteran's current tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and tinnitus.  He asserts that he developed each disability as a consequence of in-service noise exposure.  Specifically, the Veteran states he was exposed to noise from mortars, small arms fire, tanks, fixed wing and helicopter aircrafts.  Additionally, he points out that this was over a period of 24 years in the military.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).   See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  Service records reveal that the Veteran's military occupational specialty (MOS) was indirect fire infantryman.  Given the Veteran's MOS, his length of military service and his credible statements, the Board finds that in-service incurrence of noise exposure is established.

A private audiological evaluation dated in October 2009 shows that the Veteran reported gradual hearing loss and occasional tinnitus.  He was diagnosed with mild to minimal, sloping to moderate sensorineural hearing loss in the right ear, and normal, sloping to moderate sensorineural hearing loss in the left ear.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported noise exposure in service.  He stated that it was getting harder to understand what people were saying and that he often asked people to repeat themselves.  He also noted bilateral tinnitus which he first noticed approximately four years prior to the examination.  The clinical examination revealed pure tone thresholds in the Veteran's right ear of 20, 35, 40, 30 and 40 decibels at 500, 1000, 2000, 3000 and 4000 Hz respectively.  In his left ear, pure tone thresholds were 25, 30, 30, 35 and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hz, respectively, were reported.

The results indicated a normal sloping to mild rising in both the Veteran's right and left ears.  The examiner noted a review of the Veteran's service treatment records and opined that the Veteran's current bilateral hearing loss was less likely as not related to or caused by his military noise exposure.  The examiner stated that based on the Institute of Medicine Report on noise exposure in the military, current knowledge of noise induced hearing loss occurred immediately, i.e, there was no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  The examiner also noted the Veteran's hearing thresholds were within normal limits at the time of separation.  In addition, the examiner opined that the Veteran's intermittent (recurrent) tinnitus was not related to or caused by military noise exposure based on the Veteran's reported approximate date of onset.  

A private audiological examination dated in May 2011 shows that the Veteran had mild to moderate hearing loss and tinnitus, bilaterally.  A treatment note from the audiologist reflected that the Veteran had reported a history of military related noise exposure to weapon fire while in service.  The Veteran reported difficulty with soft speech, especially in the presence of background noise.  The private audiologist opined that the Veteran's hearing loss and tinnitus were more likely than not due to acoustic trauma sustained during active duty service based on the reported onset and typical noise exposure incurred by a mortarman.  

Current hearing loss has been established based on the May 2010 VA examination report.  See 38 C.F.R. § 3.385.  Current tinnitus has been established based on the Veteran's competent and credible statements and also the May 2011 private audiological evaluation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As noted previously, the Veteran has alleged that he was exposed to loud noises from mortars, small arms fire, helicopters and tanks over a long period of time during service.  Having established a current disability and in-service injury or event, the dispositive issue in this case is whether there is a nexus between the current disability and active duty service.

The Board finds that the medical evidence of record is in relative equipoise.  The Board is mindful of the negative May 2010 VA opinion; however, the opinion only serves to place the medical evidence in a state of relative equipoise with the May 2011 private medical opinion and the Veteran's credible and competent testimony account of his declined hearing loss and tinnitus.  This is particularly true in light of the VA examiner's reliance on a lack of hearing loss shown at separation for the negative etiology opinion.  There is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

After finding the evidence to be in relative balance and resolving all reasonable doubt in the Veteran's favor, the Board has determined that service connection for hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


